OPINIÓN CONCURRENTE
DEL JUEZ ASOCIADO SR. WOLF
Mi idea es que antes del ciclón no surgió en el vendedor demandado deber alguno de entregar los cocos. La prueba fué clara en el sentido de que basta esa fecha la demora, se-gún demostró la correspondencia, se debió enteramente a la súplica del comprador demandante. El vendedor fué tem-poralmente relevado de la necesidad de entregar. La de-mora en la entrega, aunque consentida, a mi juicio era a riesgo del comprador. Las posibilidades conectadas con esa demora son complicadas, v. g\, véase 55 C. J. 469, y no pre-tendo determinar cuáles hubieran sido las consecuencias si el vendedor hubiera insistido en un cumplimiento de acuerdo con el convenio de las partes. En realidad el vendedor no recabó sus derechos y aparentemente no hizo gestiones para entregar lo que podía o lo que quedó como resultado del temporal. Los cocos que quedaron no fueron mondados y amontonados listos para la entrega'. En verdad, la eviden-cia tendió a demostrar que el vendedor se negó a entregar o abandonó cualquiera idea de entrega al comprador. Apa-rentemente tenía otro plan en mente.